Citation Nr: 1509931	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-21 346	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Propriety of the reduction of, and entitlement to increases in, the ratings for a left knee disability (currently assigned staged ratings of 40 percent prior to July 1, 2009, 20 percent from that date to December 10, 2012, and (a combined) 30 percent from that date).

2.  Propriety of the reduction of, and entitlement to increases in, the ratings for lumbosacral spine degenerative joint disease (DJD) (currently assigned ratings of 20 percent prior to July 1, 2009, 10 percent from that date to December 10, 2012, and 40 percent from that date).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1978 to May 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2009 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that proposed and implemented, respectively, reductions in the ratings for the Veteran's service connected left knee and low back disabilities.  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In May 2012, the case was remanded for additional development.  An interim March 2013 rating decision increased the ratings (for the low back disability to 40 percent, and the left knee disability to [a combined] 30 percent), both effective December 10, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claims.

Pursuant to the Board's remand, the Veteran was afforded a VA spine and left knee examination in December 2012.  The Board's remand had directed the examiner to review the Veteran's record in conjunction with the examination.  The examiner noted the claims file was unavailable for review.  While the unavailability of the claims file to an examiner does not necessarily of itself render the examination inadequate (and here the examination was very thorough, and the examiner elicited history from the Veteran and included all clinical findings needed), the observation by the examiner that the claims file was unavailable was accompanied by further comment suggesting that the opinions provided might be supplemented if the claims file was provided for review.   [Regarding the opinions offered, the Board notes that the examiner indicated that the Veteran's low back disability does not impact on his employability because he is retired, and not seeking employment.  An opinion regarding occupational impairment properly should address that matter in terms of the expected impact of the disability on employment/employability if the Veteran was employed, or was seeking employment.] 

Significantly also, the Board's May 2012 remand also directed the RO to secure the Veteran's updated VA treatment records (from March 2009) and relevant private treatment records (to include from the Public Health Management Corporation) with the assistance of the Veteran, and the examination was to follow such development (to allow the examiner to consider a complete disability picture).  A May 2012 letter asked the Veteran to submit a form authorizing VA to secure his private treatment records (and noted his VA treatment records from August 2011 to the present had been obtained).  He did not respond to the AOJ's request; notably the AOJ does not appear to have considered the applicability of 38 C.F.R. § 3.158(a), but proceeded with arranging for the Veteran to be examined.  In that regard the Board notes that all records of evaluations and treatment a Veteran received for a disability during the evaluation period are pertinent evidence with respect to a claim involving the rating of the disability.  It is also noteworthy that remands by the U.S. Court of Appeals for Veterans Claims (in Joint Motions) have suggested that the Board may not apply 38 C.F.R. § 3.158(a) in the first instance (i.e., without the AOJ having considered its applicability).  

Furthermore, it appears that pertinent VA treatment records (ordered to be secured for the record in the Board's remand) remain outstanding.  Records from November 2007 to March 2009 and from March 2011 to May 2012 are associated with the claims file and show the Veteran regularly sought VA treatment, including for his service-connected knee and back disabilities.  The March 2011 to May 2012 treatment records do not suggest that the Veteran stopped receiving treatment for any extended period of time and note findings made in 2010.  Thus, it appears that VA evaluation and records from March 2009 to March 2011 and from May 2012 to the present are outstanding.   Notably, on December 2012 VA examination the examiner cited to VA treatment notes from July 2012 and November 2012 (which are not associated with the record before the Board).  In that regard it is also noteworthy that on VA examination conducted pursuant to the Board's prior remand it was noted the Veteran's treatment for the disabilities at issue includes narcotic medication use of which is closely monitored (also suggesting further treatment and impact on ability to function in occupational settings and in everyday living activities.   

Accordingly, the case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of his private treatment for left knee and low back disabilities (including from the Public Health Management Corporation) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  If he does not respond to the request for authorizations for VA to secure private treatment records, that claims should be further processed under 38 C.F.R. § 3.158(a)(after the Veteran has been afforded the period of time specified in that regulation to respond).

2. The AOJ should arrange for exhaustive development to secure for the record complete copies of records of all evaluations and treatment the Veteran received for his left knee and low back disabilities from March 2009 to March 2011 and from May 2012 to the present, to specifically include all such records (including prescription orders) from the Philadelphia, Pennsylvania  VAMC.  If records of such treatment have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

3. Thereafter, and depending on the state of the evidence at that point (i.e., if the evidence received suggests worsening of either disability (or a disability picture other than that shown prior to the receipt of the additional evidence) since December 2012 arrange for an examination and if not obtain a medical opinion based on record review) the AOJ should either arrange for the Veteran to be examined by an orthopedist or for the record to be forwarded to the December 2012 examiner for an addendum medical advisory opinion (based on record review) to ascertain the current severity of the disabilities at issue, and to clarify the disability picture of those disabilities presented.  Based on review of the entire record (and examination of the Veteran, if such is scheduled) the examiner/or previous examiner should describe fully the manifestations of left knee and low back disabilities, each and the related functional impairment.  The provider should specifically comment on the expected impact of the disabilities (including from use of the medications identified on December 2012 examination) on the Veteran's employability (were he to seek employment).  

The opinions must include rationale (with citation to supporting factual data as deemed appropriate).

4.  The AOJ should then review the record, ensure all development sought is completed, and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

